Citation Nr: 0916754	
Decision Date: 05/05/09    Archive Date: 05/12/09

DOCKET NO. 08-10 984	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake 
City, Utah


THE ISSUE

Entitlement to VA compensation for bilateral lower extremity 
paralysis under 38 U.S.C.A. § 1151.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel

INTRODUCTION

The Veteran had active duty from April 1968 to January 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2008 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). The Veteran and his spouse testified at a Board hearing 
at the RO in April 2009

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The record reflects that the Veteran has applied for Social 
Security Administration (SSA) disability benefits. In an 
April 18, 2007 VA treatment record, it was noted that the 
Veteran had requested to postpone the surgery (at issue in 
this matter) until after the SSA had issued its decision on a 
claim of entitlement to benefits. 

Under law, VA, including the Board, must obtain the SSA 
records prior to consideration of the appeal. See Voerth v. 
West, 13 Vet. App. 117, 121 (1999); Baker v. West, 11 Vet. 
App. 163, 169 (1998); Murincsak v. Derwinski, 2 Vet. App. 
363, 370-72 (1992). The AMC/RO should contact the SSA and 
obtain and associate with the claims file copies of the 
Veteran's records regarding SSA benefits, including the 
complete medical records upon which any decision was based. 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c)(2) 
(2008).




Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008). Expedited 
handling is requested.)

1. The AMC/RO should contact the SSA and 
obtain and associate with the claims file 
copies of the Veteran's records regarding 
SSA benefits, including any SSA 
administrative decisions (favorable or 
unfavorable) and the medical records upon 
which the decisions were based. The non-
existence or unavailability of such 
records must be verified by SSA. 
38 U.S.C.A. § 5103A(b); 38 C.F.R. 
§ 3.159(c)(2).

2.  Because the claim remains open, the 
AMC/RO will ascertain if the Veteran has 
received any VA, non-VA, or other medical 
treatment for the bilateral lower 
extremity paralysis, including but not 
limited to any medical opinion as to the 
cause of the disorder that is not 
evidenced by the current record.  The 
Veteran should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file.  The AMC/RO should then obtain 
these records and associate them with the 
claims folder.  

3. After completion of the above, and any 
additional development of the evidence 
that the agency of original jurisdiction 
may deem necessary, the AMC/RO should 
review the record and readjudicate the 
claim. If the benefits sought remain 
denied, the Veteran should be issued an 
appropriate Supplemental Statement of the 
Case, and afforded the opportunity to 
respond. The case should then be returned 
to the Board for further appellate 
review, if otherwise in order.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



